Name: Council Regulation (EEC) No 2261/88 of 19 July 1988 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton
 Type: Regulation
 Subject Matter: economic policy;  monetary economics;  cooperation policy;  plant product
 Date Published: nan

 Official Journal of the European Communities 26 . 7 . 88No L 199 / 8 COUNCIL REGULATION (EEC) No 2261 / 88 of 19 July 1988 amending Regulation (EEC) No 2169 / 81 laying down the general rules for the system of aid for cotton Regulation (EEC ) No 2169 / 81 should therefore be adapted accordingly , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular paragraph 9 of Protocol 4 on cotton , as last amended by Regulation (EEC) No 4006 / 87 (*), Having regard to the proposal from the Commission (  *), Whereas Article 5 of Regulation (EEC) No 2169 / 81 ( 3 ), as last amended by Regulation (EEC) No 2276 / 87 ( 4 ), provides that the aid to be paid is to be that applying on the day when the application for aid is made ; whereas the amount of the aid must be calculated taking account of the guide price fixed for the marketing year during which the cotton to which the application relates is harvested ; Whereas Article 2 of Council Regulation (EEC) No 1964 / 87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece ( s ) provides that where the maximum guaranteed quantity is exceeded , the aid is to be reduced by the impact on the guide price of a coefficient to be established ; whereas that coefficient is fixed pursuant to Article 7 of Regulation (EEC) No 2169 / 81 ; Whereas Regulation (EEC) No 2276 / 87 amends inter alia Article 8 of Regulation (EEC) No 2169 / 81 ; whereas Article 1 Article 5 of Regulation (EEC ) No 2169 / 81 is hereby amended as follows : 1 . Paragraph 2 is replaced by the following : '2 . The amount of the aid to be paid shall be the amount applicable on the day when the application for aid is made . However , the amount of the aid applicable on the day when the application is made shall be adjusted on the basis of the difference between the guide price applying on that day and that applying on the day when the cotton is placed under control .' 2 . In the first subparagraph of paragraph 3 , 'Without prejudice to Article 8 ( 1 )' is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (&gt;) OJ No L 377 , 31 . 12 . 1987 , p. 49 ( 2 ) OJ No C 139 , 30 . 5 . 1988 , p. 42 . ( 3 ) OJ No L 211 , 31 . 7 . 1981 , p . 2 . (&lt;) OJ No L 209 , 31 . 7 . 1987 , p . 5 . ( s ) OJ No L 184 , 3 . 7 . 1987 , p . 14 .